UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-34502 SKYPEOPLE FRUIT JUICE, INC. (Exact name of registrant as specified in its charter) Florida 98-0222013 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 16F, China Development Bank Tower, No. 2, Gaoxin 1st Road, Xi’an, PRC (Address of principal executive offices including zip code) 86-29-88377161 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ý Yes ¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ý Yes ¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨ Yes ý No. Class Outstanding at May 14, 2012 Preferred Stock, $0.001 par value per share Common Stock, $0.001 par value per share Table of Contents TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures about Market Risk 21 Item 4. Controls and Procedures 21 PART II. OTHER INFORMATION Item 1. Legal Proceedings 22 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults upon Senior Securities 23 Item 4. (Removed and Reserved) 23 Item 5. Other Information 23 Item 6. Exhibits 23 SIGNATURES 24 -i- Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements SKYPEOPLE FRUIT JUICE, INC. CONSOLIDATED BALANCE SHEETS March December ASSETS (Unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Restricted cash Accounts receivables, net of allowance of $46,577and $46,529 as of March 31, 2012 and December 31, 2011, respectively Other receivables Inventories Deferred tax assets Advances to suppliers and other current assets TOTAL CURRENT ASSETS PROPERTY, PLANT AND EQUIPMENT, NET LAND USE RIGHT, NET OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES CURRENT LIABILITIES Accounts payable $ $ Accrued expenses Income tax payable Advances from customers - Short-term bank loans Short-term notes payable - TOTAL CURRENT LIABILITIES STOCKHOLDERS' EQUITY SkyPeople Fruit Juice, Inc, Stockholders' equity Series B Preferred stock, $0.001 par value;10,000,000 shares authorized; 1,456,647issued and outstanding as of March 31, 2012 and December 31, 2011 Common stock, $0.001 par value; 66,666,666shares authorized; 25,690,402 sharesissued and outstanding as of March 31,2012 andDecember 31, 2011 Additional paid-in capital Retained earnings Accumulated other comprehensive income Total SkyPeople Fruit Juice, Inc. stockholders'equity Non-controlling interests TOTAL EQUITY TOTAL LIABILITIES AND EQUITY $ $ The accompanying notes are an intagral part of these consolidated financial statements. -1- Table of Contents SKYPEOPLE FRUIT JUICE, INC. CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (Unaudited) For the Three months Ended March 31, Revenue $ $ Cost of goods sold Gross profit Operating Expenses General and administrative expenses Selling expenses Research and development expenses Total operating expenses Income from operations Other income (expenses) Interest income Subsidy income Interest expenses ) ) Others ) ) Total other income (expenses) Income before income tax Income tax provision Net income Less: Net income attributable to non-controlling interests NET INCOME ATTRIBUTABLE TO SKYPEOPLE FRUIT JUICE, INC. $ $ Earnings per share: Basic earnings per share $ $ Diluted earnings per share $ $ Weighted average number of shares outstanding Basic Diluted Comprehensive Income Net income $ $ Foreign currency translation adjustment Total Comprehensive income Comprehensive income attributable to non-controlling interests Comprehensive income attributable to SkyPeople Fruit Juice, Inc. $ $ The accompanying notes are an intagral part of these consolidated financial statements. -2- Table of Contents SKYPEOPLE FRUIT JUICE, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Three months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities Depreciation and amortization Deferred income tax assets - Changes in operating assets and liabilities Accounts receivable Other receivable ) Advances to suppliers and other current assets ) ) Inventories ) Accounts payable ) Accrued expenses ) ) Income tax payable ) ) Advances from customers ) ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Additions to property, plant and equipment ) ) Prepayment for other assets ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Decreased in restricted cash Short-term notes payable ) ) Proceeds from short-term bank loans Repayment of short-term bank loans ) - Net cash provided by financing activities Effect of change in exchange rate NET INCREASE IN CASH AND CASH EQUIVALENTS Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Cash paid for interest $ $ Cash paid for income taxes $ $ SUPPLEMENTARY DISCLOSURE OF SIGNIFICANT NON-CASH TRANSACTION Transferred from other assets to property, plantand equipment and construction in process $ $ The accompanying notes are an intagral part of these consolidated financial statements. -3- Table of Contents SKYPEOPLE FRUIT JUICE, INC NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. Basis of Presentation The unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and the rules and regulations of the Securities and Exchange Commission. In the opinion of management, the unaudited financial statements have been prepared on the same basis as the annual financial statements and reflect all adjustments, which include only normal recurring adjustments, necessary to present fairly the financial position as of March 31, 2012 and the results of operations and cash flows for the periods ended March 31, 2012 and 2011. The financial data and other information disclosed in these notes to the interim financial statements related to these periods are unaudited. The results for the three months ended March 31, 2012 are not necessarily indicative of the results to be expected for any subsequent periods or for the entire year ending December 31, 2012. The balance sheet at December 31, 2011 has been derived from the audited financial statements at that date. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted pursuant to the Securities and Exchange Commission’s rules and regulations. These unaudited financial statements should be read in conjunction with our audited financial statements and notes thereto for the year ended December 31, 2011 as included in our Annual Report on Form 10-K. 2. BUSINESS DESCRIPTION AND SIGNIFICANT ACCOUNTING POLICIES The principal activities of the Company consist of production and sales of fruit juice concentrates, fruit juice beverages, and other fruit-related products in the PRC and overseas markets. All activities of the Company are principally conducted by subsidiaries operating in the PRC. Organizational Structure -4- Table of Contents SKYPEOPLE FRUIT JUICE, INC NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Current organizational structure is set forth in the diagram below: SkyPeople Juice Group Yidu Orange Products Co., Ltd. was established on March 13, 2012. Its scope of business includes deep processing and sales of oranges. Hedetang Fruit Juice Beverages (Yidu) Co., Ltd. was established on March 31, 2012. Its scope of business includes production and sales of fruit juice beverages. Principals of Consolidation Our consolidated financial statements include the accounts of the Company and its subsidiaries. All material intercompany accounts and transactions have been eliminated in consolidation. The consolidated financial statements are prepared in accordance with U.S. GAAP. This basis differs from that used in the statutory accounts of SkyPeople (China), Shaanxi Qiyiwangguo, Huludao Wonder, Yingkou, Hedetang Juice Beverages and Orange Products, which were prepared in accordance with the accounting principles and relevant financial regulations applicable to enterprises in the PRC. All necessary adjustments have been made to present the financial statements in accordance with U.S. GAAP. Uses of estimates in the preparation of financial statements The Company’s consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America and this requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and reported amounts of revenue and expenses during the reporting period. The significant areas requiring the use of management estimates include, but not limited to, the allowance for doubtful accounts receivable, estimated useful life and residual value of property, plant and equipment, provision for staff benefit, valuation of change in fair value of warrant liability, recognition and measurement of deferred income taxes and valuation allowance for deferred tax assets. Although these estimates are based on management’s knowledge of current events and actions management may undertake in the future, actual results may ultimately differ from those estimates. -5- Table of Contents SKYPEOPLE FRUIT JUICE, INC NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Impairment of long-lived assets In accordance with the Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) 360-10, Accounting for the Impairment or Disposal of Long-Lived Assets, long-lived assets, such as property, plant and equipment and purchased intangibles subject to amortization are reviewed for impairment whenever events or changes in circumstances indicate that the carrying value of an asset may not be recoverable, or it is reasonably possible that these assets could become impaired as a result of technological or other industrial changes. The determination of recoverability of assets to be held and used is made by comparing the carrying amount of an asset to future undiscounted cash flows to be generated by the assets. If such assets are considered to be impaired, the impairment to be recognized is measured as the amount by which the carrying amount of the assets exceeds the fair value of the assets. Assets to be disposed of are reported at the lower of the carrying amount or fair value less cost to sell. During the reporting periods there was no impairment loss of long-lived assets recognized. Inventories Inventories consist of raw materials, packaging materials (which include ingredients and supplies) and finished goods (which include finished juice in the bottling and canning operations). Inventories are valued at the lower of cost or market. We determine cost on the basis of the weighted average method. The Company periodically reviews inventories for obsolescence and any inventories identified as obsolete are reserved or written off. Revenue Recognition The Company recognizes revenue in accordance with ASC 605, Revenue Recognition. Revenue from sales of products is recognized upon shipment or delivery to customers, provided that persuasive evidence of sales arrangements exist, title and risk of loss have been transferred to the customers, the sales amounts are fixed and determinable and collection of the revenue is reasonably assured. Customers have no contractual right to return products. Historically, the Company has not had any returned products. Accordingly, no provision has been made for returnable goods. The Company is not required to rebate or credit a portion of the original fee if it subsequently reduces the price of its product and the distributor still has rights with respect to that product. Shipping and Handling Costs Shipping and handling amounts billed to customers in related sales transactions are included in sales revenues and shipping expenses incurred by the Company are reported as a component of selling expenses. The shipping and handling expenses of $279,812 and $318,400 for three months ended March 31, 2012 and 2011, respectively, are reported in the Consolidated Statements of Income and Comprehensive Income as a component of selling expenses. Foreign Currency and Other Comprehensive Income The financial statements of the Company’s foreign subsidiaries are measured using the local currency as the functional currency; however, the functional currency and the reporting currency of the Company are the United States dollar (“USD”). Assets and liabilities of the Company’s foreign subsidiaries have been translated into USD using the exchange rate at the balance sheet date while equity accounts are translated using the historical exchange rate. The average exchange rate for the period has been used to translate revenues and expenses. Translation adjustments are reported separately and accumulated in a separate component of equity (cumulative translation adjustment). -6- Table of Contents SKYPEOPLE FRUIT JUICE, INC NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Other comprehensive income for three months ended March 31, 2012 and 2011 represented foreign currency translation adjustments and were included in the consolidated statements of income and comprehensive income. Income Taxes We use the asset and liability method of accounting for income taxes in accordance with ASC Topic 740, “Income Taxes.” Under this method, income tax expense is recognized for the amount of: (i) taxes payable or refundable for the current year and (ii) deferred tax consequences of temporary differences resulting from matters that have been recognized in an entity’s financial statements or tax returns. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in the results of operations in the period that includes the enactment date. A valuation allowance is provided to reduce the deferred tax assets reported if based on the weight of the available positive and negative evidence, it is more likely than not some portion or all of the deferred tax assets will not be realized. ASC Topic 740.10.30 clarifies the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements and prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. ASC Topic 740.10.40 provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure, and transition. We have no material uncertain tax positions for any of the reporting periods presented. Earnings per share Under ASC 260-10, Earnings Per Share, basic EPS excludes dilution for Common Stock equivalents and is calculated by dividing net income available to common stockholders by the weighted-average number of Common Stock outstanding for the period. Our Series B Convertible Preferred Stock is a participating security. Consequently, the two-class method of income allocation is used in determining net income available to common stockholders. Diluted EPS is calculated by using the treasury stock method, assuming conversion of all potentially dilutive securities, such as stock options and warrants. Under this method, (i) exercise of options and warrants is assumed at the beginning of the period and shares of Common Stock are assumed to be issued, (ii) the proceeds from exercise are assumed to be used to purchase Common Stock at the average market price during the period, and (iii) the incremental shares (the difference between the number of shares assumed issued and the number of shares assumed purchased) are included in the denominator of the diluted EPS computation. The numerators and denominators used in the computations of basic and diluted EPS are presented in the following table. -7- Table of Contents SKYPEOPLE FRUIT JUICE, INC NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Three Months Ended March 31, NUMERATOR FOR BASIC AND DILUTED EPS Net income (numerator for Diluted EPS) $ $ Net income allocated to Preferred Stock holders 　 　 Net income allocated to Common Stock holders (Basic EPS) $ $ DENOMINATORS FOR BASIC AND DILUTED EPS Weighted average Common Stock outstanding 　 　 DENOMINATOR FOR BASIC EPS Add: Weighted average Preferred Stock, as if converted Add: Weighted average stock warrants outstanding 　 - 　 DENOMINATOR FOR DILUTIVED EPS 　 　 EPS - Basic $ $ EPS - Diluted $ $ The diluted earnings per share calculation for the three months ended March 31, 2012 and 2011 did not include the warrants to purchase up to 175,000 shares of common stock, because their effect was anti-dilutive. 3. Inventories Inventories by major categories are summarized as follows: 　 March 31, 　 December 31, Raw materials and packaging $ 　 $ Finished goods 　 　 　 Inventories $ 　 $ 4. Property, Plant and Equipment Property, plant and equipment consist of the following: 　 March 31, 　 December 31, Machinery and equipment $ 　 $ Furniture and office equipment 　 　 　 Motor vehicles 　 Buildings Property, plant and equipment, gross Less: accumulated depreciation ) ) Property, plant and equipment, net $ $ Depreciation expense included in general and administration expenses for the three months ended March 31, 2012 and 2011 was $82,839 and $48,072, respectively. Depreciation expense included in cost of sales for the three months ended March 31, 2012 and 2011 was $577,959 and $772,181, respectively. -8- Table of Contents SKYPEOPLE FRUIT JUICE, INC NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 5. Short-term Bank Loans Short-term bank loans consist of the following loans collateralized by assets of the Company: March 31, 2012 December 31, 2011 Loan payable to Bank of Huludao, Suizhong branch due on June 22, 2012, bearing interest at 10.727% per annum, collateralized by the buildings, machinery and land usage rights of Huludao Wonder $ $ Loan payable to Bank of Chongqing, due on March 20, 2013, bearing interest at 8.528% per annum, collateralized by the buildings and land usage rights of SkyPeople (China). - Loan payable to China Construction Bank due on February 4, 2012, bearing interest at 4.4794% per annum, collateralized by certain accounts receivable of SkyPeople (China) This loan was paid off in January 2012 - Loan payable to China Citic Bank due on February 3, 2012, bearing interest at 4.19465% per annum, collateralized by certain accounts receivable of SkyPeople (China) This loan was paid off by February 2012 - Total $ $ 6. Commitments and Contingencies On April 20, 2011, plaintiff Paul Kubala (on behalf of his minor child N.K.) filed a securities fraud class action lawsuit in the United States District Court, Southern District of New York against the Company, certain of its individual officers and/or directors, Yongke Xue and Xiaoqin Yan, and Rodman & Renshaw, LLC, the underwriter of the Company’s follow-on public offering consummated in August 2010, alleging violations of Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”) and Rule 10b-5 promulgated thereunder. On June 20, 2011, plaintiff Benjamin Padnos filed a securities fraud class action lawsuit in the United States District Court, Southern District of New York against the Company, all of its individual officers and/or directors, Yongke Xue, Xiaoqin Yan, Norman Ko, John W. Smagula, Spring Liu, Child Van Wagner & Bradshaw, PLLC, BDO Limited and Rodman & Renshaw, LLC, the underwriter of the Company’s follow-on public offering consummated in August 2010, alleging violations of Sections10(b) and 20(a) of the Exchange Act and Rule 10b-5 promulgated thereunder. On August 30, 2011, the court consolidated the foregoing two actions and appointed Zachary Lewy as lead plaintiff.On September 30, 2011, pursuant to the Court’s order, Lead Plaintiff filed a consolidated complaint, which names the Company, Rodman & Renshaw, LLC, BDO Limited, Child Van Wagoner & Bradshaw PLLC and certain of the Company’s current and former directors and majority shareholders as defendants and alleges violations of Section 11 and 12 of the Securities Act of 1933 and Section 10(b) and 20(a) of the Exchange Act, and the rules promulgated thereunder. In the consolidated complaint, the plaintiffs are seeking to be awarded, among other things, compensatory damages, reasonable costs and expenses incurred in the action. On May 3, 2012, Lead Plaintiff voluntarily dismissed the claims against BDO Limited and Child Van Wagoner & Bradshaw PLLC.We believe the allegations against the Company are baseless and are contesting the case vigorously. In this regard, the Company has filed a motion to dismiss the consolidated complaint, which is currently under submission.The company believes the suit is without merit and is vigorously defending its position and has made no accrual for any potential contingencies. -9- Table of Contents SKYPEOPLE FRUIT JUICE, INC NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) On August 5, 2011, we received a shareholder demand letter from counsel for a purported shareholder. The letter is addressed to the Company’s Board of Directors and requests the Board of Directors take a number of actions in order to repair the alleged “harm” caused to the Company by certain of its directors and officers, as well as its current and former auditors. The Board of Directors is currently reviewing this shareholder demand letter and considering appropriate action that the Company should undertake. On November 7, 2011, two directors were appointed to serve as directors of the board and the independent directors of the board appointed these directors to serve as the members of the evaluation committee. The evaluation committee is expected to evaluate the actions demanded by the shareholder. The evaluation committee is in the process of retaining counsel to respond to the shareholder inquiry. No formal shareholder derivative complaint has been filed to date on behalf of us. The company believes the suit is without merit and is vigorously defending its position and has made no accrual for any potential contingencies. On July 8, 2011, we brought suit against Absaroka Capital Management, LLC (“Absaroka”) and its principal Kevin Barnes in the U.S. District Court of Wyoming under the caption SkyPeople, Inc. v. Absaroka Capital Management, LLC, et al., No. 11-cv-238. Absaroka is a purported independent investment analyst who, while holding a short position in our stock, issued a so-called research report asserting, inter alia, that we had inflated revenues. We brought suit alleging three causes of action for libel per se, libel per quod and intentional interference with a prospective business relationship. In or around November, 2011, Absaroka and Barnes brought counter claims against us for defamation per se, defamation per quod and abuse of process. The matter is currently in discovery. The company believes the suit is without merit and is vigorously defending its position and has made no accrual for any potential contingencies. Other than the above, from time to time we may be a party to various litigation proceedings arising in the ordinary course of our business, none of which, in the opinion of management, is likely to have a material adverse effect on our financial condition or results of operations. 7. Concentrations Concentration of customers Sales to five largest customers accounted for approximately 28% and 29% of our net sales during the three months ended March 31, 2012 and 2011, respectively. There was no single customer represented over 10% of total sales for the three months ended March 31, 2012. Sales to one customer accounted for 10% of total sales for the three months ended March 31, 2011. The Company has not experienced any significant difficulty in collecting its accounts receivable in the past and is not aware of any financial difficulties being experienced by its major customers. There was no bad debt expense during the three months ended March 31, 2012 and 2011, respectively. -10- Table of Contents SKYPEOPLE FRUIT JUICE, INC NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 8. Segment Reporting The Company operates in six segments: concentrated apple juice and apple aroma, concentrated kiwifruit juice and kiwifruit puree, concentrated pear juice, fruit juice beverages and fresh fruits and vegetables, and others. Our concentrated apple juice and apple aroma is primarily produced by the Company’s Huludao Wonder factory; concentrated pear juice is primarily produced by the Company’s Jingyang factory. However, as the Company use the same production line to manufacture concentrated apple juice and concentrated pear juice. In addition, both Shaanxi Province, where the factory of Jingyang factory is located, and Liaoning Province, where the factory of Huludao Wonder is located, are rich in fresh apple and pear supplies, Jingyang factory also produces concentrated apple juice and Huludao Wonder factory also produces concentrated pear juice when necessary. Concentrated kiwifruit juice and kiwifruit puree is primarily produced by the Company’s Qiyiwangguo factory, and fruit juice beverages is primarily produced by the Company’s Qiyiwangguo factory. The Company’s other products include fructose, concentrated turnjujube juice, and other by products, such as kiwifruit seeds. Concentrated fruit juice is used as a basic ingredient for manufacturing juice drinks and as an additive to fruit wine and fruit jam, cosmetics and medicines. The Company sells its concentrated fruit juice to domestic customers and exported directly or via distributors. The Company believes that its main export markets are the United States, the European Union, South Korea, Russia and the Middle East to North America, Europe, Russia, South Korea and the Middle East.The Company sells its Hedetang branded bottled fruit beverages domestically primarily to supermarkets in the PRC. The Company sells its fresh fruit and vegetables to supermarkets and whole sellers in the PRC. Some of these product segments might never individually meet the quantitative thresholds for determining reportable segments and we determine the reportable segments based on the discrete financial information provided to the chief operating decision maker. The chief operating decision maker evaluates the results of each segment in assessing performance and allocating resources among the segments. Since there is an overlap of services provided and products manufactured between different subsidiaries of the Company, the Company does not allocate operating expenses and assets based on the product segments. Therefore, operating expenses and assets information by segment are not presented.Segment profit represents the gross profit of each reportable segment. -11- Table of Contents SKYPEOPLE FRUIT JUICE, INC NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) For the Three Months Ended March 31, 2012 Concentrated apple juice and apple aroma Concentrated kiwifruit juice and kiwifruit puree Concentrated pear juice Fruit juice beverages Fresh fruits and vegetables Others Total Reportable segment revenue $ $
